Title: Preamble and Portion of an Extradition Bill, [26 November] 1784
From: Madison, James
To: 


[26 November 1784]
Whereas it is the desire of the good people of this Commonwealth in all cases to manifest their reverance for the law of Nations, to cultivate amity and peace as far as may depend on them between the United States and foreign powers, and to support the dignity and energy of the fœderal Constitution:
Be it enacted by the General Assembly that if any Citizen or inhabitant of this Commonwealth shall go beyond the limits of the U. S. within the acknowledged jurisdiction of any Civilized Nation and shall within the same commit any crime for which in the judgment of the U. S. in Congress assd. the law of Nations or any Treaty between the U. S. and a foreign Nation, requires him to be surrendered to the offended Nation, and shall thereafter flee within the limits of this Commonwealth; and the Sovereign of the offended Nation shall exhibit to the U. S. in Congs. Assembd. due and satisfactory evidence of the crime, with a demand of the offender to be tried & punished where the same was committed; and the U. S. in Congs. assd. shall thereupon notify such demand to the Executive of this State, and call for the surrender of such offender, the Governor with the advice of the Council of State is hereby authorized to cause him to be apprehended and conveyed and delivered to such person or persons as the United States in Congress assembled may prescribe.
